

113 S2783 IS: VBID for Better Care Act of 2014
U.S. Senate
2014-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2783IN THE SENATE OF THE UNITED STATESSeptember 10, 2014Mr. Thune (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish a demonstration program requiring the utilization of Value-Based Insurance Design to
			 demonstrate that reducing the copayments or coinsurance charged to
			 Medicare beneficiaries for selected high-value prescription medications
			 and clinical services can increase their utilization and ultimately
			 improve clinical outcomes and lower health care expenditures.1.Short titleThis Act may be cited as the Value Based Insurance Design for Better Care Act of 2014 or the VBID for Better Care Act of 2014.2.FindingsCongress makes the following findings:(1)A growing body of evidence demonstrates that increases in patient-level financial barriers
			 (including deductibles, copayments, and coinsurance) for high-value
			 medical services (such as prescription medications, clinician visits,
			 diagnostic tests, and procedures) systematically reduce their use. Savings
			 attributable to cost-related decreased utilization of specific services
			 may lead to an increase in total medical expenditures due to increased use
			 of other related clinical services, such as hospitalizations and emergency
			 room visits.(2)Empirical research studies demonstrate that reductions in beneficiary out-of-pocket expenses for
			 high-value prescription medications and clinical services can mitigate the
			 adverse health and financial consequences attributable to cost-related
			 decreased utilization of high-value services.(3)Financial barriers to prescription medications and clinical services that are deemed to be
			 high value should be reduced or eliminated to increase their use.(4)Value-Based Insurance Design is a methodology that adjusts patient out-of-pocket costs for
			 prescription medications and clinical services according to the clinical
			 value—not exclusively the cost. Value-Based Insurance Design is based on
			 the concept of clinical nuance that recognizes—(A)prescription medications and clinical services differ in the clinical benefit provided; and(B)the clinical benefit derived from a specific prescription medication or clinical service depends on
			 the clinical situation, the provider, and where the care is delivered.(5)The current one-size-fits-all copayment or coinsurance design for prescription medications and clinical services provided under
			 the Medicare program does not recognize the well-established value
			 differences in health outcomes produced by various medical interventions.(6)The establishment by Medicare of copayment and coinsurance requirements using Value-Based Insurance
			 Design methodologies will improve patient-centered health outcomes,
			 enhance personal responsibility, and afford a more efficient use of
			 taxpayer dollars.3.Demonstration program(a)In generalThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall establish a 3-year demonstration program to test the use of value-based insurance design
			 methodologies (as defined in subsection (c)(1)) under eligible Medicare
			 Advantage plans offered by Medicare Advantage organizations under part C
			 of title XVIII of the Social Security Act (42 U.S.C. 1395w–21 et seq.).(b)Demonstration program design(1)Selection of MA region and eligible Medicare Advantage plansThe Secretary shall—(A)select at least two MA regions (as defined in section 1858(a)(2) of the Social Security Act (42
			 U.S.C. 1395w–27a(a)(2))) with respect to which to conduct the
			 demonstration
			 program under this section; and(B)approve eligible Medicare Advantage plans to participate in such demonstration program.(2)Start of demonstrationThe demonstration program shall begin with respect to the first plan year beginning after the date
			 on which at least two eligible Medicare Advantage plans have been approved
			 by the Secretary in at least one MA region selected under paragraph (1).(3)Eligible Medicare Advantage plansFor purposes of this section, the term eligible Medicare Advantage plan means a Medicare Advantage plan under part C of title XVIII of the Social Security Act (42 U.S.C.
			 1395w–21 et seq.) that meets the following requirements:(A)The plan is an MA regional plan (as defined in paragraph (4) of section 1859(b) of such Act (42
			 U.S.C. 1395w–28(b))) or MA local plan (as defined in paragraph (5) of such
			 section) offered in the MA region selected under paragraph (1)(A).(B)The plan has—(i)a quality rating under section 1853(n)(4) of such Act (42 U.S.C. 1395w–23(n)(4)) of 4 stars or
			 higher based on the most recent data available for such year;(ii)in the case of a specialized MA plan for special needs individuals, as defined in subsection
			 (b)(6)(A) of section 1859(b)(6)(A) of such Act (42 U.S.C.
			 1395w–28(b)(6)(A)), received a multi-year approval by the National
			 Committee for Quality Assurance under subsection (f)(7) of such section;
			 or(iii)at least 20 percent of the population to whom the plan is offered consists of subsidy eligible
			 individuals (as defined in section 1860D–14(a)(3)(A) of the Social
			 Security Act (42 U.S.C. 1395w–114(a)(3)(A))).(c)Value-Based insurance design methodologies(1)DefinitionFor purposes of this section, the term value-based insurance design methodology means a methodology for identifying specific prescription medications, and clinical services that
			 are reimbursable under title XVIII of the Social Security Act, for which
			 copayments, coinsurance, or both should be reduced or eliminated because
			 of the high value and effectiveness of such medications and services for
			 specific chronic clinical conditions (as approved by the Secretary).(2)Use of methodologies to reduce copayments and coinsuranceA Medicare Advantage organization offering an eligible Medicare Advantage plan selected to
			 participate under the demonstration program, for each plan year for which
			 the plan is so selected and using value-based insurance design
			 methodologies—(A)shall identify each prescription medication and clinical service covered under such plan for which
			 the amount of the copayment or coinsurance should be reduced or
			 eliminated, with respect to the management of specific chronic clinical
			 conditions (as specified by the Secretary) of MA eligible individuals (as
			 defined in section 1851(a)(3) of the Social Security Act (42 U.S.C.
			 1395w–21(a)(3))) enrolled under such plans, for such plan year; and(B)may, for such plan year, reduce or eliminate copayments, coinsurance, or both for such prescription
			 medication and clinical services so identified with respect to the
			 management of such conditions of such individuals—(i)if such reduction or elimination is evidence-based, for the purpose of encouraging such individuals
			 in such plan to use such prescription medications and clinical services
			 (such as preventive care, primary care, specialty visits, diagnostic
			 tests, procedures, and durable medical equipment) with respect to such
			 conditions; and(ii)for the purpose of encouraging such individuals in such plan to use health care providers that such
			 organization has identified with respect to such plan year.(3)Prohibition of increases of copayments and coinsuranceIn no case may any Medicare Advantage plan participating in the demonstration program increase, for
			 any plan year for which the plan is so participating, the amount of
			 copayments or coinsurance for any item or service covered under such plan
			 for purposes of discouraging the use of such item or service.(d)Report on implementation(1)In generalNot later than 1 year after the date on which the demonstration program under this section begins
			 under subsection (b)(2), the Secretary shall submit to Congress a report
			 on the status of the implementation of the demonstration program.(2)ElementsThe report required by paragraph (1) shall, with respect to eligible Medicare Advantage plans
			 participating in the demonstration program for the first plan year of such
			 program, include the following:(A)A list of each medication and service identified pursuant to subsection (c)(2)(A) for such plan
			 with respect to such plan year.(B)For each such medication or service so identified, the amount of the copayment or coinsurance
			 required under such plan with respect to such plan year for such
			 medication or service and the amount of the reduction of such copayment or
			 coinsurance from the previous plan year.(C)For each provider identified pursuant to subsection (c)(2)(B)(ii) for such plan with respect to
			 such plan year, a statement of the amount of the copayment or coinsurance
			 required under such plan with respect to such plan year and the amount of
			 the reduction of such copayment or coinsurance from the previous plan
			 year.(e)Review and assessment of utilization of value-Based insurance design methodologies(1)In generalThe Secretary shall enter into a contract or agreement with an independent, non-biased entity
			 having expertise in value-based insurance design methodologies to review
			 and assess the implementation of the demonstration program under this
			 section. The review and assessment shall include the following:(A)An assessment of the utilization of value-based insurance design methodologies by Medicare
			 Advantage plans participating under such program.(B)An analysis of whether reducing or eliminating the copayment or coinsurance for each medication and
			 clinical service identified pursuant to subsection (c)(2)(A) resulted in
			 increased adherence to medication regimens, increased service utilization,
			 improvement in quality metrics, better health outcomes, and enhanced
			 beneficiary experience.(C)An analysis of the extent to which costs to Medicare Advantage plans under part C of title XVIII of
			 the Social Security Act participating in the demonstration program is less
			 than costs to Medicare Advantage plans under such part that are not
			 participating in the demonstration program.(D)An analysis of whether reducing or eliminating the copayment or coinsurance for providers
			 identified pursuant to subsection (c)(2)(B)(ii) resulted in improvement in
			 quality metrics, better health outcomes, and enhanced beneficiary
			 experience.(E)An analysis, for each provider so identified, the extent to which costs to Medicare Advantage plans
			 under part C of title XVIII of the Social Security Act participating in
			 the demonstration program is less than costs to Medicare Advantage plans
			 under such part that are not participating in the demonstration program.(F)Such other matters, as the Secretary considers appropriate.(2)ReportThe contract or agreement entered into under paragraph (1) shall require such entity to submit to
			 the Secretary a report on the review and assessment conducted by the
			 entity under such paragraph in time for the inclusion of the results of
			 such report in the report required by paragraph (3).(3)Report to CongressNot later than 3 years after the date on which the demonstration program begins under subsection
			 (b)(2), the Secretary shall submit to Congress a report on the review and
			 assessment of the demonstration program conducted under this subsection.
			 The report shall include the following:(A)A description of the results of the review and assessment included in the report submitted pursuant
			 to paragraph (2).(B)Such recommendations as the Secretary considers appropriate for enhancing the utilization of the
			 methodologies applied under the demonstration program to all Medicare
			 Advantage plans under part C of title XVIII of the Social Security Act so
			 as to reduce copayments and coinsurance under such plans paid by Medicare
			 beneficiaries for high-value prescription medications and clinical
			 services for which coverage is provided under such plans and to otherwise
			 improve the quality of health care provided under such plans.(f)Expansion of demonstration programThe Secretary shall expand the demonstration program, pursuant to notice and comment rulemaking, to
			 implement, on a permanent basis, the components of the demonstration
			 program that are beneficial to Medicare beneficiaries and the Medicare
			 program, unless the report under subsection (d) or (e)(3) contains an
			 evaluation that the demonstration program—(1)increases expenditures under title XVIII with respect to Medicare beneficiaries participating in
			 the demonstration program; or(2)decreases the quality of health care services furnished to such Medicare beneficiaries
			 participating in the demonstration program.(g)Waiver authorityThe Secretary may waive such provisions of titles XI and XVIII of the Social Security Act as may be
			 necessary to carry out the demonstration program under this section.(h)Implementation fundingFor purposes of carrying out the demonstration program under this section, the Secretary shall
			 provide for the transfer from the Federal Hospital Insurance Trust Fund
			 under section 1817 of the Social Security Act (42 U.S.C. 1395i) and the
			 Federal Supplementary Insurance Trust Fund under section 1841 of the
			 Social Security Act (42 U.S.C. 1395t), including the Medicare Prescription
			 Drug Account in such Trust Fund, in such proportion as determined
			 appropriate by the Secretary, of such sums as may be necessary.